By the Court, Rhodes, C. J.:
In June, 1859, the plaintiff was the owner of the premises in controversy. The defendant Collins produced a deed of the premises, dated June 4th, 1859, and recorded the same month, which purported to have been executed by the plaintiff to one James A. Gilbert, and proved by a subscrib*676ing witness. He also produced a deed of the premises from Gilbert to McKenzie, dated October 16th, 1865; and a deed from McKenzie to the defendant Collins, dated April 28th, 1866—and proved that the latter paid the purchase money. The plaintiff’s evidence tended to show that the deed from her to Gilbert was a forgery; and it was shown that some time after the date of the deed, but prior to 1861, she learned of its existence, and ascertained that it had been recorded. The defendant’s evidence tended to prove that Collins, at the time of his purchase, had no knowledge that the plaintiff claimed that the deed from her to Gilbert was a forgery. This action was commenced in 1867.
The question presented for decision arises on the instructions. The Court laid down this rule of law: That if the plaintiff became aware that the alleged deed from her to Gilbert was of record within about one year from the time it was recorded; and if Gilbert returned to this State in 1861 and boarded with her for a time; and if during that time she was aware of the existence and recordation of that deed; and if she took no steps to have the deed set aside and annulled, then, if the defendant Collins, in 1866, purchased the property for a valuable consideration, relying upon the genuineness of the purported deed from the plaintiff to Gilbert, without any knowledge that she claimed that the deed had been forged, the defendant is entitled to recover. The reason assigned is, that as she took no steps to have the deed annulled, she thereby permitted the parties claiming under it to deal with the property as their own; and that as the defendant purchased the property under these circumstances, the plaintiff is estopped to say that the alleged deed is not her deed.
It will be assumed, for the purposes of the argument, that the deed is a forgery. The circumstance that, during a portion of the time, Gibert was within, and during another portion of the time was without, the State, may be dis*677carded; for the plaintiff could readily have commenced her action against him in either case. The case does not show that the plaintiff knew of the respective sales of the property by Gilbert and his vendee, or that either of them intended to effect a sale, until after the respective conveyances had been executed. The length of time intervening between the notice to the plaintiff of the recordation of the deed, and the purchase of the property by the defendant, is not material to the question. It is not relied on as extinguishing the plaintiff’s title by the operation of the statute of limitations. If the plaintiff is estopped to set up her title because the defendant purchased the property five years after the plaintiff knew that the deed was of record— she not having taken any steps during that time to attack the deed—then the delay of one year or one month would afford the defendant the same advantage. The proposition advanced in the instructions, when stripped of accidental and immaterial circumstances is, that if the defendant purchased the property and paid the consideration without any notice that the deed in question was a forgery, and after the plaintiff knew that the deed was of record, and before she had taken any steps to have it annulled, she is estopped to allege that it is not her deed.
The cases which lay down the familiar doctrine—that one who stands by, and purposely or negligently suffers his property to be disposed of by another, is estopped to assert his title to the property—have no application here, for the plaintiff did not “stand by” while Gilbert or his vendee was selling her property. The provisions of the Registry Act do not support the proposition of the defendant, for no such result is dictated by the Act. The defendant’s position, however, would be the same as that which is now taken, had he seen the deed in Gilbert’s hands, instead of the record of the deed. hTo authorities are cited by the defendant which directly sustain his position.
*678As neither the forged deed nor either of the subsequent deeds affected the plaintiff’s title, she must recover upon her legal title, unless the defendant has made out a good equitable defense. Was it not incumbent on him to have pleaded his equitable defense—the matter of estoppel in pais, relied upon by him? The question is not discussed by counsel, and it will not be necessary to decide it in this case.
Could it be shown to be the duty of the owner of property, whenever another person asserts title to such property, or-is apparently the owner of it, to proceed at once to vindicate his title and destroy the apparent title in such other person, there would be but little difficulty in holding that his neglect so to do, could be relied upon as an estoppel by a purchaser from such person, in good faith and for a valuable consideration. If such were the rule, there would be no difficulty in finding cases in point. Among the innumerable cases, in which the owner of personal property has sought to recover the possession from a person who had bought the property from one who had obtained the possession by a larceny or by force, no one is brought to our attention which holds that the delay of the owner in suing for the recovery of the property impaired his title. And yet, possession is prima facie evidence of title—evidence of as high an order as the record of a deed. Other illustrations might be found in cases of forged bills and notes, and forged indorsements. The owner of property is justified in relying upon his title; and he is under no obligation to proceed against all persons who may assert a hostile title, although another person might be deceived by the apparent genuineness of such hostile title. We have never heard it asserted that it was incumbent on the person who has acquired title to lands by adverse possession, to commence an action to quiet his title against the person whose title had been extinguished by the adverse possession, though the title of the *679latter appeared of record to be the true title. In the case at bar, it cannot be said that the plaintiff, by any act or neglect, induced the purchase by the defendant. It was not her duty, if her own interests did not require it, to take the necessary steps to have the deed to Gilbert annulled. It is ttue that a purchaser from him, relying on the record, might be injured, but he could readily protect himself by exacting from his vendor the necessary covenants.
Judgment reversed and cause remanded for a new trial.